Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 16, 22-24, 37, 48, 57, is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Malley et al. (U.S. 2016/0286410 A1) in view of Matsumori et al. (U.S. Pub No. 2013/0100928 A1).

1. O’Malley teaches a method of wireless communication by a user equipment (UE), comprising: receiving via a primary link [par 0061, 0419, A type of handover initiated by the UE. The UE sends the request for establishment of a new radio link in the new cell, i.e. it does not use the current radio link for performing handover but a radio link of the new cell. The designated primary connection would preferable conduct the ongoing mobile usage and the secondary would preferably comprise at least one of the following connections types/roles/functions: a redundant cutover connection, backup connection, duplicate connection, dual-use connection, separate use connection, a data vs voice connection, a voice vs. data connection, a party line connection, a tracking connection, and/or the like], and in response to the HO indication, taking one or more actions to maintain an existing secondary link connection between the UE [par 0412, 0418, where the connections to the first base station and the second base station or the say "two connections" are maintained for a period of time before releasing the connection to the first base station. So basically there is a "one-two-one series of connections" where the two connections are maintained fora particular duration of time during the handover (or handoff) process. Further, wherein the at least two connections include a designated primary connection and a secondary connection],
 	O’Malley fails to show handover (HO) indication from a source wireless wide area network (WWAN) base station (BS) to handover to a target WWAN BS; maintaining an existing secondary link connection between the UE and a secondary wireless local area network (WLAN) access point (AP)
 	In an analogous art Matsumori show handover (HO) indication from a source wireless wide area network (WWAN) base station (BS) to handover to a target WWANBS [par 0051, The inter-cell handoff, i.e., the WWAN horizontal handoff, can be carried out by using a conventional antenna with a conventional handoff scheme. However, in addition to configuring the WLAN antenna 420 to be a modal antenna, the WW AN antenna 424 may also be configured to be modal, providing functional flexibility and possible size reduction of the system. In this case, once a WW AN connection is determined to be used according to a certain priority, the processor 416 may control the W WAN modal antenna 424 to select a WW AN connection with the optimum signal level. Supposing it is found through the availability testing that connections to M base stations, BS 1, BS 2... and BS M, are available in the area]; par 0050, First, the user is at the position 121 and the WLAN connection with the AP 4 is maintained. When the user moves away to the location 122, a different mode with a radiation pattern having a long-range directivity may be selected from the multiple modes that the WLAN modal antenna 420 has, so as to maintain the WLAN connection with the AP 4]
 Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of O’Malley and Matsumori because a system and method are provided for wireless communication to operate with multiple network connections sequentially based on priorities.

16. O’Malley teaches a method of wireless communication by a source wireless base station (BS), comprising: transmitting via a primary link a handover (HO) indication for handing over a user equipment (UE) from the source BS to a target BS [par 0061, 0419, A type of handover initiated by the UE. The UE sends the request for establishment of a new radio link in the new cell, i.e. it does not use the current radio link for performing handover but a radio link of the new cell. The designated primary connection would preferable conduct the on-going mobile usage and the secondary would preferably comprise at least one of the following connections types/roles/functions: a redundant cutover connection, backup connection, duplicate connection, dual-use connection, separate use connection, a data vs voice connection, a voice vs. data connection, a party line connection, a tracking connection, and/or the like], and in response to the HO indication, taking one or more actions to par 0412, 0418, 0420, 1/1/7ere the connections to the first base station and the second base station or the say "two connections" are maintained fora period of time before releasing the connection to the first base station. So basically there is a "one-two-one series of connections" where the two connections are maintained fora particular duration of time during the handover (or handoff) process. Further, wherein the at least two connections include a designated primary connection and a secondary connection. The on-going mobile connection involves attempting to preferably maintain the at least two connections with the (designated) primary connection and secondary connection].
 	O’Malley fail to show wireless wide area network (WWAN), handing over a user (WWAN) BS to a target WWAN BS, maintain an existing secondary link a wireless local area network (WLAN) access point (AP)
 	In an analogous art Matsumori show wireless wide area network (WWAN), handing over a user (WWAN) BS to a target WWAN BS [par 0051, The inter-cell handoff, i.e., the WWAN horizontal handoff, can be carried out by using a conventional antenna with a conventional handoff scheme. However, in addition to configuring the WLAN antenna 420 to be a modal antenna, the WWAN antenna 424 may also be configured to be modal, providing functional flexibility and possible size reduction of the system. In this case, once a WWAN connection is determined to be used according to a certain priority, the processor 416 may control the WWAN modal antenna 424 to select a WWAN connection with the optimum signal level. Supposing it is found through the availability testing that connections to M base stations, BS 1, BS 2... and BS M, are available in the area]; maintain an existing secondary link a wireless par 0050, First, the user is at the position 121 and the WLAN connection with the AP 4 is maintained. When the user moves away to the location 122, a different mode with a radiation pattern having a long-range directivity may be selected from the multiple modes that the WLAN modal antenna 420 has, so as to maintain the WLAN connection with the AP 4]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of O’Malley and Matsumori because a system and method are provided for wireless communication to operate with multiple network connections sequentially based on priorities.

23. O’Malley and Matsumori displays the method of claim 16, wherein the source BS manages the UE’s connection to the WLAN [O’Malley, par 0278, 0279, such as a mobile network (MN) 24 (e.g. GSM, CDMA, TDM A, or LTE); routed on a DPC-SSN SSx (e.g. SS7) network, and/or a GTT SSx (e.g. SS7) network; a wireless local area network (WLAN); a wireless Metropolitan area network (WMAN); and/or the like, or any combination thereof. A BSS or Business Support Systems (BSS-and not to be confused with a BSS 54-FIGS. 1 & 2, 4), collectively a OSS/BSS 59; a HLR or Home Location Register (HLR) 57; the BSS 54 or Base Station Subsystem (BSS) 54 (not to be confused with the BSS of the OSS/BSS 59)].

24. O’Malley discloses a method of wireless communication by a target base station (BS), comprising: receiving via primary link a handover (HO) indication from a source WWAN BS serving a user equipment (UE) [par 0061,0419, A type of handover initiated by the UE. The UE sends the request for establishment of a new radio link in the new cell, i.e. it does not use the current radio link for performing handover but a radio link of the new cell. The designated primary connection would preferable conduct the on-going mobile usage and the secondary would preferably comprise at least one of the following connections types/roles/functions: a redundant cutover connection, backup connection, duplicate connection, dual-use connection, separate use connection, a data vs voice connection, a voice vs. data connection, a party line connection, a tracking connection, and/or the like]; and in response to the HO indication, taking one or more actions to maintain an existing connection between the UE and a secondary BS [par 0412, 0418, 0420, where the connections to the first base station and the second base station or the say "two connections" are maintained for a period of time before releasing the connection to the first base station. So basically there is a "one-two-one series of connections" where the two connections are maintained fora particular duration of time during the handover (or handoff) process. Further, wherein the at least two connections include a designated primary connection and a secondary connection. The on-going mobile connection involves attempting to preferably maintain the at least two connections with the (designated) primary connection and secondary connection],
 	O’Malley fail to show a target wireless wide area network (WWAN) base station, and receiving from a source WWAN BS, and maintain an existing secondary link a wireless local area network (WLAN) access point (AP).
 	In an analogous art Matsumori show a target wireless wide area network (WWAN) base station, and receiving from a source WWAN BS[par 0051, The inter-cell handoff, i.e., the WWAN horizontal handoff, can be carried out by using a conventional antenna with a conventional handoff scheme. However, in addition to configuring the WLAN antenna 420 to be a modal antenna, the WWAN antenna 424 may also be configured to be modal, providing functional flexibility and possible size reduction of the system. In this case, once a WWAN connection is determined to be used according to a certain priority, the processor 416 may control the WWAN modal antenna 424 to select a WWAN connection with the optimum signal level. Supposing it is found through the availability testing that connections to M base stations, BS 1, BS 2 ... and BS M, are available in the area]; and maintain an existing secondary link a wireless local area network (WLAN) access point (AP) [par 0050, First, the user is at the position 121 and the WLAN connection with the AP 4 is maintained. When the user moves away to the location 122, a different mode with a radiation pattern having a long-range directivity may be selected from the multiple modes that the WLAN modal antenna 420 has, so as to maintain the WLAN connection with the AP 4]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of O’Malley and Matsumori because a system and method are provided for wireless communication to operate with multiple network connections sequentially based on priorities.

37. Claim 37 is a claim to a method to carry out the method of claim 23. Therefore claim 37 is rejected under the same rationale set forth in claim 23.



48. Claim 48 is a claim to an apparatus to carry out the method of claim 13. Therefore claim 48 is rejected under the same rationale set forth in claim 13.

57. O’Malley and Matsumori defines the method of claim 1, O’Malley fail to show wherein connectivity to the WLAN access point is managed via the source WWAN BS.
 	In an analogous art Matsumori show wherein connectivity to the WLAN access point is managed via the source WWAN BS [par 0060, There may be some instances where a cost variation is found among multiple WWAN accesses (e.g., 3G versus 4G) or among multiple WLAN accesses (e.g., differently managed access points) or both].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of O’Malley and Matsumori because a system and method are provided for wireless communication to operate with multiple network connections sequentially based on priorities.

4.  	Claims 2, 6, 8,17, 25, 26, 30, 32, 40, 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Malley et al. (U.S. Pun No. 2016/0286410 A1) in view of Matsumori et al. (U.S. Pub No. 2013/0100928 Al) in further view of Agiwal et al. (U.S. Pub No. 2014/0146834 Al).


O’Malley and Matsumori fail to show receiving, from the source BS a sequence number (SN) associated with a last packet data convergence protocol (PDCP) physical data unit (PDU) forwarded to the WLAN, and wherein: taking the one or more actions is based, at least in part, on the SN.
 	In an analogous art Agiwal show receiving, from the source BS a sequence number (SN) associated with a last packet data convergence protocol (PDCP) physical data unit (PDU) forwarded to the WLAN, and wherein: taking the one or more actions is based, at least in part, on the SN [par 0030, the method further comprises receiving one or more MAC PDUs which contains one or more unfragmented MAC SDUs built based on first negotiated maximum size from the transmitting device, wherein the sequence number of the one or more MAC PDUs is less than or equal to sum of the sequence number of the last transmitted MAC PDU].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of O’Malley, Matsumori and Agiwal because to prevent the failure to decode the MAC PDUs carrying unfragmented MAC SDUs with size equal to the new negotiated maximum size.

6. O’Malley and Matsumori illustrates the method of claim 1, further comprising: Liu fail to show transmitting, to the target BS, a sequence number (SN) associated with a last transmitted packet data convergence protocol (PDCP) physical data unit (PDU) transmitted via WLAN to the target BS on the uplink.
par 0030, the method further comprises receiving one or more MAC PDUs which contains one or more unfragmented MAC SDUs built based on first negotiated maximum size from the transmitting device, wherein the sequence number of the one or more MAC PDUs is less than or equal to sum of the sequence number of the last transmitted MAC PDU].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of O’Malley, Matsumori, and Agiwal because to prevent the failure to decode the MAC PDUs carrying unfragmented MAC SDUs with size equal to the new negotiated maximum size.


8. O’Malley, Matsumori, and Agiwal demonstrate the method of claim 6, O’Malley and Matsumori fail to show wherein taking the one or more actions comprises: retransmitting PDCP PDUs with SNs less than the last transmitted PDCP PDU transmitted via WLAN to the AP and transmitting PDCP PDUs with SNs greater than a highest received PDCP SN on WLAN (HRW) to the target BS.
 	In an analogous art Agiwal show wherein taking the one or more actions comprises: retransmitting PDCP PDUs with SNs less than the last transmitted PDCP PDU transmitted via WLAN to the AP [par 0030, the method further comprises receiving one or more MAC PDUs which contains one or more unfragmented MAC SDUs built based on first negotiated maximum size from the transmitting device, wherein the sequence number of the one or more MAC PDUs is less than or equal to sum of the sequence number of the last transmitted MAC PDU], and transmitting PDCP PDUs with SNs greater than a highest received PDCPSN on WLAN (HRW) to the target BS [par 0013, the response message, wherein each of the one or more MAC PDUs contains one or more unfragmented MAC SDUs built based on the second negotiated maximum size, and wherein the sequence number of the one or more MAC PDUs is greater than sequence number of last MAC PDU transmitted prior to transmission of the request message; and transmitting the one or more MAC PDUs which contains the one or more unfragmented MAC SDUs to the receiving device so that the one or more unfragmented MAC SDUs are decoded].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of O’Malley Matsumori and Agiwal because to prevent the failure to decode the MAC PDUs carrying unfragmented MAC SDUs with size equal to the new negotiated maximum size.

17. O’Malley and Matsumori defines the method of claim 16, O’Malley and Matsumori fail to show further comprising: transmitting, to at least one of the UE or a target BS, a sequence number (SN) associated with a last packet data convergence protocol (PDCP) physical data unit (PDU) forwarded to the AP.
 	In an analogous art Agiwal show further comprising: transmitting, to at least one of the UE or a target BS, a sequence number (SN) associated with a last packet data convergence protocol (PDCP) physical data unit (PDU) forwarded to the AP[par 0030, the method further comprises receiving one or more MAC PDUs which contains one or more unfragmented MAC SDUs built based on first negotiated maximum size from the transmitting device, wherein the sequence number of the one or more MAC PDUs is less than or equal to sum of the sequence number of the last transmitted MAC PDU].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of O’Malley, Matsumori, and Agiwal because to prevent the failure to decode the MAC PDUs carrying unfragmented MAC SDUs with size equal to the new negotiated maximum size.

25. O’Malley and Matsumori creates the method of claim 24, O’Malley and Matsumori fail to show further comprising: receiving, from the source BS, a sequence number (SN) associated with a last packet data convergence protocol (PDCP) physical data unit (PDU) forwarded to the AP.
 	In an analogous art Agiwal show further comprising: receiving, from the source BS, a sequence number (SN) associated with a last packet data convergence protocol (PDCP) physical data unit (PDU) forwarded to the AP[par 0030, the method further comprises receiving one or more MAC PD Us which contains one or more unfragmented MAC SDUs built based on first negotiated maximum size from the transmitting device, wherein the sequence number of the one or more MAC PD Us is less than or equal to sum of the sequence number of the last transmitted MAC PDU].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of O’Malley, Matsumori, and Agiwal because 

26. O’Malley, Matsumori, and Agiwal create the method of claim 24, O’Malley and Matsumori fail to show wherein taking the one or more actions comprises: transmitting PDCP PDUs to the AP with SNs greater than the SN associated with the last PDCP PDU forwarded to the AP.
 	In an analogous art Agiwal show wherein taking the one or more actions comprises: transmitting PDCP PDUs to the AP with SNs greater than the SN associated with the last PDCP PDU forwarded to the AP [par 0013, wherein each of the one or more MAC PDUs contains one or more unfragmented MACSDUs built based on the second negotiated maximum size, and wherein the sequence number of the one or more MAC PDUs is greater than sequence number of last MAC PDU transmitted prior to transmission of the request message].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of O’Malley, Matsumori, and Agiwal because to prevent the failure to decode the MAC PDUs carrying unfragmented MAC SDUs with size equal to the new negotiated maximum size.

30. O’Malley and Matsumori determines the method of claim 24, O’Malley and Matsumori fail to show further comprising: receiving, from the UE, a sequence number (SN) associated with a last transmitted packet data convergence protocol (PDCP) physical data unit (PDU) transmitted via WLAN to the AP on the uplink.
par 0030, the method further comprises receiving one or more MAC PDUs which contains one or more unfragmented MAC SDUs built based on first negotiated maximum size from the transmitting device, wherein the sequence number of the one or more MAC PDUs is less than or equal to sum of the sequence number of the last transmitted MAC PDU].
 	Before the effective filing date would have been obvious to one of ordinary skill in the art to combine the teachings of O’Malley, Matsumori, and Agiwal because to prevent the failure to decode the MAC PDUs carrying unfragmented MAC SDUs with size equal to the new negotiated maximum size.

32. O’Malley, Matsumori, and Agiwal demonstrates the method of claim 30, O’Malley and Matsumori fail to show wherein taking the one or more actions comprises: discarding PDCP PDUs received from the AP with SNs less than the SN of the last transmitted PDCP PDU transmitted via WLAN to the AP.
 	In an analogous art Agiwal show wherein taking the one or more actions comprises: discarding PDCP PDUs received from the AP with SNs less than the SN of the last transmitted PDCP PDU transmitted via WLAN to the AP [par 0086, the packet size negotiation module 208 in the receiving device 204 determines a need to change existing negotiated maximum size (i.e., P bytes) for the active connection. For example, the packet size negotiation module 208 may trigger a change in existing negotiated maximum size when size of data packets for an application is switched, a new application is mapped to the active connection, or MTU of the broadband wireless network 110 is changed].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of O’Malley, Matsumori, and Agiwal because to prevent the failure to decode the MAC PDUs carrying unfragmented MAC SDUs with size equal to the new negotiated maximum size.

40. O’Malley and Matsumori discloses the apparatus of claim 39, O’Malley and Matsumori fail to show wherein the at least one processor is configured to: receive, from the source BS a sequence number (SN) associated with a last packet data convergence protocol (PDCP) physical data unit (PDU) forwarded to the WLAN, and wherein: the at least one processor is configured to take the one or more actions based, at least in part, on the SN.
 	In an analogous art Agiwal show wherein the at least one processor is configured to: receive, from the source BS a sequence number (SN) associated with a last packet data convergence protocol (PDCP) physical data unit (PDU) forwarded to the WLAN [par 0019, the packet size negotiation module is further configured for determining a sequence number of the last MAC PDU transmitted to the receiving device prior to transmission of the request message], and wherein: the at least one processor is configured to take the one or more actions based, at least in part, on the SN [par 0085, 0086 Accordingly, the MAC PDU generation module 212 and the MAC PDU processing module 214 uses new negotiated maximum size for building MAC PDUs and decoding MAC PDUs respectively based on a predefined parameter (e.g., sequence number/action time) indicated in the request/response message].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of O’Malley, Matsumori, and Agiwal because to prevent the failure to decode the MAC PDUs carrying unfragmented MAC SDUs with size equal to the new negotiated maximum size.

43. O’Malley and Matsumori conveys the apparatus of claim 39, O’Malley and Matsumori fails to show wherein the at least one processor is configured to: transmit, to the target BS, a sequence number (SN) associated with a last transmitted packet data convergence protocol (PDCP) physical data unit (PDU) transmitted via WLAN to the target BS on the uplink.
In an analogous Agiwal show wherein the at least one processor is configured to: transmit, to the target BS, a sequence number (SN) associated with a last transmitted packet data convergence protocol (PDCP) physical data unit (PDU) transmitted via WLAN to the target BS on the uplink [par 0086, the packet size negotiation module 208 in the receiving device 204 determines a need to change existing negotiated maximum size (i.e., P bytes) for the active connection. For example, the packet size negotiation module 208 may trigger a change in existing negotiated maximum size when size of data packets for an application is switched, a new application is mapped to the active connection, or MTU of the broadband wireless network 110 is changed].
.

5.  	Claims 3, 11, 15, 18-20, 27-29, 38, 46, 50 are rejected under 35 U.S.C. 103 as being unpatentable over O’Malley et al. (U.S. 2016/0286410 A1) in view of Matsumori et al. (U.S. Pub No. 2013/0100928 A1) in further view of Kim et al. (U.S. Pub No. 2015/0215825 Al).

3. O’Malley and Matsumori defines the method of claim 1, further comprising: O’Malley fail to show receiving, from the source BS, a highest received packet data convergence protocol (PDCP) sequence number (SN) on, and wherein: taking the one or more actions is based, at least in part, on the highest received PDCP SN.
 	In an analogous art Kim show receiving, from the source BS, a highest received packet data convergence protocol (PDCP) sequence number (SN) on WLAN (HRW), and wherein: taking the one or more actions is based, at least in part, on the highest received PDCP Sn [par 0273, The PDCP device maintains and manages the variables related to the PDCP SN (Next_ PDCP_RX_ SN; value obtained by adding 1 to the highest PDCP SN among the received SNs) and which received most recently (or having highest SN or expected to be received next) and the variables (RX_HFN) related the HFN in use currently].


11. O’Malley and Matsumori creates the method of claim 1, wherein taking the one or more actions comprises: receiving a physical data unit (PDU) from the source BS, wherein the PDU indicates an end of the source BS forwarding PD Us to the AP [par 0087, The packet size negotiation module 206 in the transmitting device 202 sends a response message to the transmitting device 202. In one exemplary implementation, the response message carries the connection identifier associated with the active connection and the new negotiated maximum size (e.g., Q bytes). In alternate exemplary implementation, the response message carries the connection identifier associated with the active connection. Accordingly, the MAC PDU generation module 212 and the MAC PDU processing module 214 uses new negotiated maximum size for building MAC PDUs and decoding MAC PDUs respectively based on a predetermined parameter (e.g., sequence number/action time) indicated in the request/response message]

O’Malley and Matsumori fail to show and using a deciphering key associated with the target BS for receiving subsequent WLAN PDUs.
 	In an analogous art Kim using a deciphering key associated with the target BS for receiving subsequent WLAN PDUs [par 0287, The reason for deciphering the data in advance is because the deciphering is a very complex operation and thus it may be difficult to continue deciphering especially when the data is transmitted at a high data rate].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of O’Malley, Matsumori, and Kim because to prevent the PDCP reception entity to requesting for retransmission of the PDCP packet of which sequence number is less than the Next_ PDCP_RX_ SN.

15. O’Malley and Matsumori illustrates the method of claim 1, wherein taking the one or more actions comprises: transmitting a WLAN packet data unit (PDU) to a target BS [O’Malley par 0007, The method may include determining to handover the RN. The method may further include sending a handover command to the RN. The method may further include sending bearer context information to the target eNB. The bearer context information may include information that allows the target eNB to accept the RN while at least one WTRU connected to the RN remains in the connected state throughout the handover],

O’Malley and Matsumori fail to show wherein the PDU provides an indication of a ciphering key used by the UE to cipher the transmitted WLAN PDU.
 	In an analogous art Kim show wherein the PDU provides an indication of a ciphering key used by the UE to cipher the transmitted WLAN PDU [par 0014, the ciphering comprises at least one of: packet data convergence protocol ciphering and IPsec ciphering [0015] the at least one processing core is configured to disable and enable the ciphering in dependence of a random process when no handover is determined to be].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of O'Malley, Matsumori, and Lamella because ciphering of information communicated over the non-cellular carrier maybe disabled for the duration of the handover because the benefit of this is obtained in that information buffered in a non-cellular node.

18. O’Malley and Matsumori displays the method of claim 16, further comprising: O’Malley and Matsumori fail to show transmitting, to at least one of the UE or a target BS, a highest received packet data convergence protocol (PDCP) sequence number (SN).
 	In an analogous art Kim show transmitting, to at least one of the UE or a target BS, a highest received packet data convergence protocol (PDCP) sequence number (SN) [par 0273, The PDCP device maintains and manages the variables related to the PDCP SN (Next_ PDCP_RX_ SN; value obtained by adding 1 to the highest PDCP SN among the received SNs) and which received most recently (or having highest SN or expected to be received next) and the variables (RX_HFN) related the HFN in use currently].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of O’Malley, Matsumori, and Kim because to prevent the PDCP reception entity to requesting for retransmission of the PDCP packet of which sequence

19. O’Malley and Matsumori creates the method of claim 16, O’Malley fail to show wherein taking the one or more actions comprises: determining one or more packet data convergence protocol (PDCP) physical data units (PDUs) have not been forwarded to the WLAN AP; and in response to the determination, forwarding the one or more PDCP PDUs to the target BS.
 	In analogous art Kim show wherein taking the one or more actions comprises: determining one or more packet data convergence protocol (PDCP) physical data units (PDUs) have not been forwarded to the WLAN AP [par 0271, The UE ciphers the upper layer data at an appropriate time and generates PDCP PDU to the RLC layer at the time when the uplink transmission resource is available. The PDCP layer stores the PDCP packet (PDCP PDU or PDCP SDU) until the RLC layer checks that corresponding data is transmitted successfully. If a timer pertaining to the PDCP packet (hereinafter, referred to as timer 1) expires, the PDCP packet is discarded even though the successful transmission is not confirmed by the RLC layer]; and in response to the determination, forwarding the one or more PDCP PDUs to the target BS [par 0275, If handover occurs, retransmission of the missing PDCP packet maybe requested. After inter-eNB handover is performed, the UE and the eNB protect against data loss by exchanging PDCP STATUS REPORT]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of O’Malley, Matsumori, and Kim because to prevent the PDCP reception entity to requesting for retransmission of the PDCP packet of which sequence number is less than the Next PDCP RX SN.

20, O’Malley, Matsumori, and Kim disclose the method of claim 19, O’Malley and Matsumori fail to show wherein the forwarding comprises: forwarding unciphered PDCP PDUs to the target BS.
 	In an analogous art Kim show wherein the forwarding comprises: forwarding unciphered PDCP PDUs to the target BS [par 0293, For example, if the UE has a high processing capability, the necessity of ciphering in advance decreases and thus the threshold 1 may be set to a low value. If the channel condition is good and the data rate is high, the threshold 1 may be set to a high value. The maximum value of the threshold 1 cannot exceed the Reordering_Window size].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of O’Malley, Matsumori, and Kim because to prevent the PDCP reception entity to requesting for retransmission of the PDCP packet of which sequence number is less than the Next_ PDCP_RX_ SN.

27.    O’Malley and Matsumori teaches the method of claim 24, further comprising: O’Malley and Matsumori fail to show receiving, from the source BS, a highest received packet data convergence protocol (PDCP) sequence number (SN) on WLAN (HRW).
 	In an analogous art Kim show receiving, from the source BS, a highest received packet data convergence protocol (PDCP) sequence number (SN) on WLAN (HRW) [par 0273, The PDCP device maintains and manages the variables related to the PDCP SN (Next_ PDCP_RX_ SN; value obtained by adding 1 to the highest PDCP SN among the received SNs) and which received most recently (or having highest SN or expected to be received next) and the variables (RX_HFN) related the HFN in use currently].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of O’Malley, Matsumori, and Kim because to prevent the PDCP reception entity to requesting for retransmission of the PDCP packet of which sequence number is less than the Next_ PDCP_RX_ SN.


28.    O’Malley and Matsumori creates the method of claim 24, further comprising: O’Malley fail to show receiving, from the source BS, an indication of one or more packet data convergence protocol (PDCP) physical data units (PDUs) that have not been forwarded to the WLAN AP.
 	In an analogous art Kim show receiving, from the source BS, an indication of one or more packet data convergence protocol (PDCP) physical data units (PDUs) that have not been forwarded to the WLAN AP [par 0271, The UE ciphers the upper layer data at an appropriate time and generates PDCP PDU to the RLC layer at the time when the uplink transmission resource is available. The PDCP layer stores the PDCP packet ( PDCP PDU or PDCP SDU) until the RLC layer checks that corresponding data is transmitted successfully. If a timer pertaining to the PDCP packet (hereinafter, referred to as timer 1) expires, the PDCP packet is discarded even though the successful transmission is not confirmed by the RLC layer]; and in response to the determination, forwarding the one or more PDCP PDUs to the target BS [par 0275, If handover occurs, retransmission of the missing PDCP packet maybe requested. After inter-eNB handover is performed, the UE and the eNB protect against data loss by exchanging PDCP STATUS REPORT],
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of O’Malley, Matsumori, and Kim because to prevent the PDCP reception entity to requesting for retransmission of the PDCP packet of which sequence number is less than the Next_ PDCP_RX_ SN.

29. O’Malley, Matsumori, and Kim teach the method of claim 28, O’Malley and Matsumori fail to show wherein the receiving comprises: receiving unciphered PDCP PDUs from the source BS.
 	In an analogous art Kim show wherein the receiving comprises: receiving unciphered PDCP PDUs from the source BS [par 0293, For example, if the UE has a high processing capability, the necessity of ciphering in advance decreases and thus the threshold 1 may be set to a low value. If the channel condition is good and the data rate is high, the threshold 1 may be set to a high value. The maximum value of the threshold 1 cannot exceed the Reordering_Window size].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of O’Malley, Matsumori, and Kim because to prevent the PDCP reception entity to requesting for retransmission of the PDCP packet of which sequence number is less than the Next PDCP RX SN.

38. O’Malley and Matsumori creates the method of claim 24, further comprising: O’Malley and Matsumori fail to show receiving a WLAN packet data unit (PDU) from the 
 	In an analogous art Kim show receiving a WLAN packet data unit (PDU) from the UE, wherein the PDU includes an indication of a ciphering key, and wherein taking the one or more action comprises deciphering the received WLAN PDU from the UE using the ciphering key indicated in the PDU [par 0274, UE deciphers the received PDCP PDU by applying the determined COUNT and using a predetermined key]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of O’Malley, Matsumori, and Kim because to prevent the PDCP reception entity to requesting for retransmission of the PDCP packet of which sequence number is less than the Next PDCP RX SN.


46. O’Malley and Matsumori describe the apparatus of claim 39, O’Malley fail to show wherein the at least one processor configured to take the one or more actions is configured to: receive a physical data unit (PDU) from the source BS [par 0085, In alternate exemplary implementation, the response message carries the connection identifier associated with the active connection. Accordingly, the MAC PDU generation module 212 and the MAC PDU processing module 214 uses new negotiated maximum size for building MAC PD Us and decoding MAC PD Us respectively based on a predefined parameter (e.g., sequence number/action time) indicated in the request/response message]

 	In an analogous art Kim show wherein the PDU indicates an end of the source BS forwarding PDUs to the AP; and use a deciphering key associated with the target BS for receiving subsequent WLAN PDUs [par 0287, The reason for deciphering the data in advance is because the deciphering is a very complex operation and thus it may be difficult to continue deciphering especially when the data is transmitted at a high data rate].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of O’Malley, Matsumori, and Kim because to prevent the PDCP reception entity to requesting for retransmission of the PDCP packet of which sequence number is less than the Next_ PDCP_RX_ SN.

50, O’Malley and Matsumori describes the apparatus of claim 39, wherein the at least one processor configured to take the one or more actions is configured to transmit a WLAN packet data unit (PDU) to a target BS [par 0085, In alternate exemplary implementation, the response message carries the connection identifier associated with the active connection. Accordingly, the MAC PDU generation module 212 and the MAC PDU processing module 214 uses new negotiated maximum size for building MAC PDUs and decoding MAC PDUs respectively based on a predefined parameter (e.g., sequence number/action time) indicated in the request/response message].

 	In an analogous art Kim show wherein the PDU provides an indication of a ciphering key used by the UE to cipher the transmitted WLAN PDU [par 0014, the ciphering comprises at least one of: packet data convergence protocol ciphering and IPsec ciphering [0015] the at least one processing core is configured to disable and enable the ciphering in dependence of a random process when no handover is determined to be].
 	Before the effective filing it would have been obvious to one of ordinary skill in the art to combine the teachings of O’Malley, Matsumori, and Kim because ciphering of information communicated over the non-cellular carrier maybe disabled for the duration of the handover because the benefit of this is obtained in that information buffered in a non-cellular node.


6.  	Claims 4, 5, 9, 12,14, 21,35, 36, 41,42 45,47, 49 are rejected under 35 U.S.C. 103(a) as being unpatentable over O’Malley et al. (U.S. 2016/0286410 A1) in view of Matsumori et al. (U.S. Pub No. 2013/0100928 A1) in further view of Laselva et al. (U.S. Pub No. 2017/0338937 Al).

4. O’Malley and Matsumori describe the method of claim 1, O’Malley and Matsumori fail to show wherein taking the one or more actions comprises: using a ciphering key associated with the source BS for deciphering packet data units (PDUs) received 
 	In an analogous art Laselva show wherein taking the one or more actions comprises: using a ciphering key associated with the source BS for deciphering packet data units (PDUs) received having a sequence number (SN) less than a last PDU forwarded to the AP by the source BS [par 0045, A benefit of this is obtained in that information buffered in a non-cellular node, for example an access point, ciphered with a key associated with a source base station, is recoverable by a user equipment].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of O’Malley, Matsumori, and Laselva because ciphering of information communicated over the non-cellular carrier maybe disabled for the duration of the handover because the benefit of this is obtained in that information buffered in a non-cellular node.

5. O’Malley and Matsumori creates the method of claim 1, O’Malley and Matsumori fail to show wherein taking the one or more actions comprises: using a ciphering key associated with the target BS for UL WLAN transmission.
 	In an analogous art Laselva show wherein taking the one or more actions comprises: using a ciphering key associated with the target BS for UL WLAN transmission [par 0045, Unless ciphering was disabled, the user equipment might receive some of this information but be unable to decipher it after the handover, as the user equipment might already be using a key associated with a target base station]


9. O’Malley and Matsumori conveys the method of claim 1, O’Malley and Matsumori fail to show wherein taking the one or more actions comprises: using, during the HO, a ciphering key associated with the source BS for data transmitted over WLAN.
 	In an analogous art Laselva show wherein taking the one or more actions comprises: using, during the HO, a ciphering key associated with the source BS for data transmitted over WLAN [par 0045, A benefit of this is obtained in that information buffered in a non-cellular node, for example an access point, ciphered with a key associated with a source base station, is recoverable by a user equipment. Unless ciphering was disabled, the user equipment might receive some].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of O’Malley, Matsumori, and Laselva because ciphering of information communicated over the non-cellular carrier maybe disabled for the duration of the handover because the benefit of this is obtained in that information buffered in a non-cellular node.

12. O’Malley and Matsumori displays the method of claim 1, O’Malley and Matsumori fail to show wherein taking the one or more actions comprises: transmitting a 
 	In an analogous art Laselva show wherein taking the one or more actions comprises: transmitting a physical data unit (PDU) to the target BS, wherein the PDU indicates last ciphered PDU transmitted using a key associated with the source BS [par 0045, A benefit of this is obtained in that information buffered in a non-cellular node, for example an access point, ciphered with a key associated with a source base station, is recoverable by a user equipment. Unless ciphering was disabled, the user equipment might receive some]; and after transmitting the PDU to the target BS, transmitting WLAN PDUs using a ciphering key associated with the target BS [par 0045, Unless ciphering was disabled, the user equipment might receive some of this information but be unable to decipher it after the handover, as the user equipment might already be using a key associated with a target base station]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine filing of O’Malley, Matsumori, and Laselva because ciphering of information communicated over the non-cellular carrier maybe disabled for the duration of the handover because the benefit of this is obtained in that information buffered in a non-cellular node.

14. O’Malley and Matsumori define the method of claim 1, O’Malley fail to show further comprising: prior to receiving and processing the HO indication, using a ciphering 
 	In an analogous art Laselva show further comprising: prior to receiving and processing the HO indication, using a ciphering key associated with the source BS for transmitting and receiving WLAN packet data units (PDUs) [par 0015, the at least one processing core is configured to disable and enable the ciphering in dependence of a random process when no handover is determined to be likely].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of O’Malley, Matsumori, and Laselva because ciphering of information communicated over the non-cellular carrier maybe disabled for the duration of the handover because the benefit of this is obtained in that information buffered in a non-cellular node.


21. O’Malley and Matsumori conveys the method of claim 16, O’Malley and Matsumori fail to show wherein taking the one or more actions comprises: transmitting, to the target BS, a key associated with the source BS.
 	Laselva show wherein taking the one or more actions comprises: transmitting, to the target BS, a key associated with the source BS [par 0045, Unless ciphering was disabled, the user equipment might receive some of this information but be unable to decipher it after the handover, as the user equipment might already be using a key associated with a target base station]


35. O’Malley and Matsumori conveys the method of claim 24, O’Malley and Matsumori fail to show where taking the one or more actions comprises: using, during the HO, the key associated with the source BS for data transmitted over WLAN.
 	In an analogous art Laselva show where taking the one or more actions comprises: using, during the HO, the key associated with the source BS for data transmitted over WLAN [par 0045, A benefit of this is obtained in that information buffered in a non-cellular node, for example an access point, ciphered with a key associated with a source base station, is recoverable by a user equipment. Unless ciphering was disabled, the user equipment might receive some].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of O’Malley, Matsumori, and Laselva because ciphering of information communicated over the non-cellular carrier maybe disabled for the duration of the handover because the benefit of this is obtained in that information buffered in a non-cellular node.

36, O’Malley and Matsumori teaches the method of claim 24, O’Malley fail to show wherein taking the one or more actions comprises: deciphering received WLAN 
 	In an analogous art Laselva show wherein taking the one or more actions comprises: deciphering received WLAN physical data units (PDUs) using a key associated with the source BS [par 0045, A benefit of this is obtained in that information buffered in a non-cellular node, for example an access point, ciphered with a key associated with a source base station, is recoverable by a user equipment. Unless ciphering was disabled, the user equipment might receive some; receiving a physical data unit (PDU) from the UE, wherein the PDU indicates deciphering subsequent received WLAN PDUs from the UE using a key associated with the target BS\; and in response to the reception, deciphering the subsequently received PDUs using a key associated with the target BS[par 0045, Unless ciphering was disabled, the user equipment might receive some of this information but be unable to decipher it after the handover, as the user equipment might already be using a key associated with a target base station]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of O’Malley, Matsumori, and Laselva because ciphering of information communicated over the non-cellular carrier maybe disabled for the duration of the handover because the benefit of this is obtained in that information buffered in a non-cellular node.

41, O’Malley and Matsumori describes the apparatus of claim 39, O’Malley fail to show wherein the at least one processor configured to take the one or more actions is configured to use a ciphering key associated with the source BS for deciphering packet data units (PDUs) received having a sequence number (SN) less than a last PDU forwarded to the AP by the source BS.
 	In an analogous art Laselva show wherein the at least one processor configured to take the one or more actions is configured to use a ciphering key associated with the source BS for deciphering packet data units (PDUs) received having a sequence number (SN) less than a last PDU forwarded to the AP by the source BS [par 0045, A benefit of this is obtained in that information buffered in a non-cellular node, for example an access point, ciphered with a key associated with a source base station, is recoverable by a user equipment. Unless ciphering was disabled, the user equipment might receive some].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of O’Malley, Matsumori and Laselva because ciphering of information communicated over the non-cellular carrier maybe disabled for the duration of the handover because the benefit of this is obtained in that information buffered in a non-cellular node.

42. O’Malley and Matsumori defines the apparatus of claim 39, O’Malley fail to show wherein the at least one processor configured to take the one or more actions 
 	In analogous art Laselva show wherein the at least one processor configured to take the one or more actions is configured to use a ciphering key associated with the target BS for UL WLAN transmission [par 0045, Unless ciphering was disabled, the user equipment might receive some of this information but be unable to decipher it after the handover, as the user equipment might already be using a key associated with a target base station]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of O’Malley, Matsumori, and Laselva because ciphering of information communicated over the non-cellular carrier maybe disabled for the duration of the handover because the benefit of this is obtained in that information buffered in a non-cellular node.


45. O’Malley and Matsumori determines the apparatus of claim 39, O’Malley and Matsumori fail to show wherein the at least one processor configured to take the one or more actions is configured to use, during the HO, a ciphering key associated with the source BS for data transmitted over WLAN.
 	In an analogous art Laselva show wherein the at least one processor configured to take the one or more actions is configured to use, during the HO, a ciphering key associated with the source BS for data transmitted over WLAN [par 0045, A benefit of this is obtained in that information buffered in a non-cellular node, for example an access point, ciphered with a key associated with a source base station, is recoverable by a user equipment. Unless ciphering was disabled, the user equipment might receive some].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of O’Malley, Matsumori, and Laselva because ciphering of information communicated over the non-cellular carrier maybe disabled for the duration of the handover because the benefit of this is obtained in that information buffered in a non-cellular node.

47. O’Malley and Matsumori creates the apparatus of claim 39, O’Malley and Matsumori fail to show wherein the at least one processor configured to take the one or more actions is configured to: transmit a physical data unit (PDU) to the target BS, wherein the PDU indicates last ciphered PDU transmitted using a key associated with the source BS; and after the at least one processor transmits the PDU to the target BS, the at least one processor is configured to transmit WLAN PDUs using a ciphering key associated with the target BS.
 	In an analogous art Laselva show wherein the at least one processor configured to take the one or more actions is configured to: transmit a physical data unit (PDU) to the target BS, wherein the PDU indicates last ciphered PDU transmitted using a key associated with the source BS [par 0045, A benefit of this is obtained in that information buffered in a non-cellular node, for example an access point, ciphered with a key associated with a source base station, is recoverable by a user equipment. Unless ciphering was disabled, the user equipment might receive some]; and after the par 0045, Unless ciphering was disabled, the user equipment might receive some of this information but be unable to decipher it after the handover, as the user equipment might already be using a key associated with a target base station]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of O’Malley, Matsumori, and Laselva because ciphering of information communicated over the non-cellular carrier maybe disabled for the duration of the handover because the benefit of this is obtained in that information buffered in a non-cellular node.

49. O’Malley and Matsumori provides the apparatus of claim 39, O’Malley and Matsumori fail to show wherein the at least one processor is configured to: prior to
receiving and processing the HO indication, use a ciphering key associated with the source BS for transmitting and receiving WLAN packet data units (PDUs).
 	In an analogous art Laselva show wherein the at least one processor is configured to: prior to receiving and processing the HO indication, use a ciphering key associated with the source BS for transmitting and receiving WLAN packet data units (PDUs) [par 0015, the at least one processing core is configured to disable and enable the ciphering in dependence of a random process when no handover is determined to be likely].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of O’Malley, Matsumori, and Laselva .

7.  	Claims 7, 31, 44 are rejected under 35 U.S.C. 103(a) as being unpatentable over O’Malley et al. (U.S. 2016/0286410 A1), Matsumori et al. (U.S. Pub No. 2013/0100928 A1)in view of Agiwal et al. (U.S. Pub No. 2014/0146834 Al) in further view of Kim et al. (U.S. Pub No. 2015/0215825 Al).

7. O’Malley, Matsumori, and Agiwal demonstrates the method of claim 6, O’Malley, Matsumori, and Agiwal fail to show wherein taking the one or more actions comprises: receiving, from the target BS, an indication of one or more missing PDCP PDUs; and in response to the indication, retransmitting the one or more missing PDCP PDUs using a ciphering key associated with the target BS.
 	In an analogous art Kim show wherein taking the one or more actions comprises: receiving, from the target BS, an indication of one or more missing PDCP PDUs; and in response to the indication, retransmitting the one or more missing PDCP PDUs using a ciphering key associated with the target BS [par 0275, If handover occurs, retransmission of the missing PDCP packet maybe requested. After inter-eNB handover is performed, the UE and the eNB protect against data loss by exchanging PDCP STATUS REPORT In the example of downlink transmission, the source eNB 1715 sends the UE 1705 a HANDOVER COMMAND message at step 1720 and forwards the PDCP SDUs of which successful transmission is not confirmed to the target eNB 1710 at step 1725. After being handed over to the target eNB, the UE sends the target eNB a HANDOVER COMPLETE message to notify that the handover is successful at step 1730].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of O’Malley, Matsumori, Agiwal, and Kim because to prevent the PDCP reception entity to requesting for retransmission of the PDCP packet of which sequence number is less than the Next PDCP RX SN.

31. O’Malley, Matsumori and Agiwal teach the method of claim 30, O’Malley, Matsumori, and Agiwal fail to show wherein taking the one or more actions comprises: transmitting an indication of one or more missing PDCP PDUs; and in response to the indication, receiving the one or more missing PDCP PDUs using a ciphering key associated with the target BS.
 	In an analogous art Kim show wherein taking the one or more actions comprises: transmitting an indication of one or more missing PDCP PDUs; and in response to the indication, receiving the one or more missing PDCP PDUs using a ciphering key associated with the target BS [par 0275, If handover occurs, retransmission of the missing PDCP packet maybe requested. After inter-eNB handover is performed, the UE and the eNB protect against data loss by exchanging PDCP STATUS REPORT In the example of downlink transmission, the source eNB 1715 sends the UE 1705 a HANDOVER COMMAND message at step 1720 and forwards the PDCP SDUs of which successful transmission is not confirmed to the target eNB 1710 at step 1725. After being handed over to the target eNB, the UE sends the target eNB a HANDOVER COMPLETE message to notify that the handover is successful at step 1730].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of O’Malley, Matsumori , Agiwal, and Kim because to prevent the PDCP reception entity to requesting for retransmission of the PDCP packet of which sequence number is less than the Next PDCP RX SN.

44. O’Malley, Matsumori, and Agiwal display the apparatus of claim 43, O’Malley, Matsumori, and Agiwal fail to show wherein the at least one processor configured to take the one or more actions is configured to receive from the target BS, an indication of one or more missing PDCP PDUs; and in response to the indication, the at least one processor is configured to retransmit the one or more missing PDCP PDUs using a ciphering key associated with the target BS.
 	In an analogous art Kim show wherein the at least one processor configured to take the one or more actions is configured to receive from the target BS, an indication of one or more missing PDCP PDUs; and in response to the indication, the at least one processor is configured to retransmit the one or more missing PDCP PDUs using a ciphering key associated with the target BS [par 0275, If handover occurs, retransmission of the missing PDCP packet maybe requested. After inter-eNB handover is performed, the UE and the eNB protect against data loss by exchanging PDCP STATUS REPORT In the example of downlink transmission, the source eNB 1715 sends the UE 1705 a HANDOVER COMMAND message at step 1720 and forwards the PDCP SDUs of which successful transmission is not confirmed to the target eNB 1710 at step 1725. After being handed over to the target eNB, the UE sends the target eNB a HANDOVER COMPLETE message to notify that the handover is successful at step 1730\.
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of O’Malley, Matsumori, Agiwal, and Kim because to prevent the PDCP reception entity to requesting for retransmission of the PDCP packet of which sequence number is less than the Next PDCP RX SN.


8.    Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over O’Malley et al. (U.S. 2016/0286410 A1) in view of Mats urn ori etal. (U.S. Pub No. 2013/0100928 A1) in view of Faccin et al. (U.S. Pub No. 2006/0121883 Al).

10. O’Malley and Matsumori teaches the method of claim 1, O’Malley and Matsumori fail to show wherein taking the one or more actions comprises: using, during the HO, a permanent ciphering key associated with the WLAN AP for data transmitted over WLAN.
 	In an analogous art Faccin show wherein taking the one or more actions comprises: using, during the HO, a permanent ciphering key associated with the WLAN AP for data transmitted over WLAN [par 0024, And, once data traffic is up between the mobile station and the new access point, a permanent key is created there between, subsequently to be used for subsequent communications].
.

9.    Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over O’Malley et al. (U.S. 2016/0286410 Al) in view of Matsumori et al. (U.S. Pub No. 2013/0100928 Al) in further view of Liu et al. (U.S. Pub No. 2012/0314569 Al).

22. O’Malley and Matsumori defines the method of claim 16, O’Malley and Matsumori fail to show wherein taking the one or more actions comprises: transmitting a PDU to the UE, wherein the PDU indicates an end of the source BS forwarding physical data units (PDUs) to the AP.
 	In an analogous art Liu show wherein taking the one or more actions comprises: transmitting a PDU to the UE, wherein the PDU indicates an end of the source BS forwarding physical data units (PDUs) to the AP [par 0022, 0084, By way of example, the base stations 114a, 114b maybe a base transceiver station (BTS), a Node-B, an eNode B, a Home Node B, a Home eNode B, a site controller, an access point (AP), a wireless router, and the like. While the base stations 114a, 114b are each depicted as a single element, it will be appreciated that the base stations 114a, 114b may include any number of interconnected base stations and/or network elements. For example, the rehosting of a RN with its serviced WTRUs (e.g., WTRUs that are connected to the RN) may be performed such that the RN with its serviced WTRUs get handed over to a different DeNB without experiencing a RN RRC connection release. The RN may remain in RRC_Connected state. Additionally, the RN may continuously maintain the RN cell and the RN-WTRUs connected to or camped on the RN cell].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of O’Malley, Matsumori, and Liu because methods and systems for achieving network load balancing and retrieving and using network interface related measurements.

10. 	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over O’Malley et al. (U.S. 2016/0286410 Al) in view of Matsumori et al. (U.S. Pub No. 2013/0100928 A1) in further view of Kosekela et al. (U.S. Pub No. 2017/0367035 Al).


13. O’Malley and Matsumori create the method of claim 1, O’Malley fail to show wherein the UE is connected to the WLAN via a BS managing WLAN aggregation
 	In an analogous art Koskela show wherein the UE is connected to the WLAN via a BS managing WLAN aggregation [par 0028, For example, the configuration may indicate to the WLANAP 110B that it is allowed to take part in cellular WLAN aggregation. The UE may then monitor and/or measure of the listed WLANAP to determine whether a connection can (or should be) made based on for example signal quality. The UE may then report to the network WLAN APs, which support aggregation and have sufficient link quality of a connection. The cellular base station and/or WLAN AP may then prepare for aggregation for the UE by for example establishing an interface between cellular base station and/or WLAN AP].
.



Response to Arguments

Thus, while Matsumori describes both the maintenance of a WLAN connection and a WWAN inter-cell/horizontal handoff, Matsumori does not teach or suggest the maintenance of this WLAN connection during the WWAN inter-cell/horizontal handoff. Therefore, for at least the reasons presented above, Matsumori fails to teach or suggest a method of wireless communication by a user equipment (UE) that includes “receiving, via a primary link, a handover (HO) indication from a source wireless wide area network (WWAN) base station (BS) to handover to a target WWAN BS” and “in response to the HO indication, taking one or more actions to maintain an existing secondary link connection between the UE and a wireless local area network (WLAN) access point (AP),” as recited in claim 1 and similar features recited in claim 39. Therefore, Matsumori fails to cure the deficiencies of 0 Malley.

. So basically there is a "one-two-one series of connections" where the two connections are maintained for a particular duration of time during the handover (or handoff) process, which shows maintaining two connections during a handover.
 	In Matsumori shows the target connection to WWAN BS and the existing connection is a WLAN. Therefore the combination of the O’Malley and Matsumori anticipates the claims. In Matsurmori paragraph 0043 shows “WLAN signal from the AP 4 deteriorates or weakens to a certain level, or when the user moves away from the range of the acceptable signal level to another location 122 where the WLAN signal sufficiently deteriorates”, the paragraph show the WLAN connection weakens or deteriorates, but the connection is not dropped or lost, therefore the connection is still maintained.
 	Paragraph 0057 of Matsumori show, “As mentioned earlier with reference to FIG. 1, signal deterioration may occur due to temporal signal fading or a change in location of the mobile device in use. Thus, to maintain a connection with the optimum signal level, it is necessary to either keep the original connection by recovering the optimum signal level or find a new connection having the optimum signal level among the remaining available connections”,



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435.  The examiner can normally be reached on 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                        
/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468